Citation Nr: 1533493	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 12, 2008, for the grant of service connection for post-traumatic stress disorder, to include as due to clear and unmistakable error (CUE) in a March 2009 rating decision assigning the effective date, and to include whether a timely appeal was filed to an April 2002 rating decision denying service connection for PTSD .

2.  Whether there was clear and unmistakable error (CUE) in a September 2009 rating decision denying entitlement to individual unemployability (TDIU).

3.  Entitlement to an initial rating in excess of 50 percent for PTSD prior to July 13, 2009, and from October 1, 2009 to October 21, 2009.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1983, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in North Little Rock, Arkansas that found no clear and unmistakable error in the March 2009 rating decision that assigned an effective date of September 12, 2008 for the grant of service connection for PTSD. 

The issue of entitlement to an evaluation in excess of 50 percent for PTSD is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Official service department records were received in June 2004 that were relevant to the Veteran's claim of entitlement to service connection for PTSD; those records are shown to have existed and were not associated with the claims file when VA first denied the claim in April 2002.

2.  A March 2009 rating decision that assigned the September 12, 2008 effective for the award of service connection for PTSD contained an error that would have  undebatably lead to a different result if such error were corrected.

3.  A September 2009 rating decision that denied TDIU, considered the correct evidence and law as it then existed, did not involve an error that would undebatably lead to a different result if such error were corrected, and was supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 23, 2001, for the grant of service connection for PTSD have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400(r) (2014).

2.  The criteria for revision or reversal of a September 2009 rating decision, that denied entitlement to individual unemployability, based on CUE have not been met. 38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105, 3.156, 20.100, 20.1402, 20.1403 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

 The provisions of the VCAA do not apply to a claim based on a previous decision having been the result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).

II.  Entitlement to an effective date earlier than September 12, 2008, 
for the grant of service connection for PTSD

Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a). 

In asserting a claim of CUE, the claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a breach of a duty to assist cannot constitute CUE and that even a "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). 

In addition, VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  For reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r).

An exception to the general effective date rule for reopened claims, however, is provided under 38 C.F.R. § 3.156(c).  If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA previously decided the claim, VA will reconsider the claim without the need for new and material evidence.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  An award based in whole or part on the additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3). 

In this case, the Veteran initially filed a claim of entitlement to service connection for PTSD on November 23, 2001.  The claim was denied by the RO in April 2002, and the Veteran filed a notice of disagreement dated in September 2002.  The RO issued a statement of the case dated in February 2003.  Subsequent to the statement of the case, the Veteran submitted a statement and evidence in connection with his claim for organic brain disease.  The RO then issued a supplemental statement of the case dated in April 2003 addressing the Veteran's statement and finding that no evidence had been submitted that was relevant to the claims addressed in the February 2003 statement of the case.  

At the time of the April 2002 decision, the Veteran's service personnel records were not of record.  These were requested later and were associated with the Veteran's claims file in June 2004.  

The Veteran then filed an additional claim for PTSD which was denied in October 2004.  The Veteran filed a notice of disagreement dated in October 2004 and the  RO issued a statement of the case dated in June 2005.  The Veteran testified at a hearing at the RO in July 2005, that the Board accepts as a substantive appeal, and the RO issued subsequent supplemental statements of the case in November and December 2005.  

Prior to certifying the case to the Board, the Veteran filed an additional claim in September 2008, which was granted by the RO in a March 2009 rating decision.  The grant of service connection for PTSD was made effective September 12, 2008.  The Veteran appealed the effective date in a March 2009 notice of disagreement, arguing that the date be moved back to 2001.  This was denied in a January 2010 statement of the case.  The Veteran, however, did not file a substantive appeal.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date is CUE).  

The Veteran then filed a claim in January 2011 contending that the denial of an earlier effective date for the grant of service connection for PTSD constituted clear and unmistakable error.  This claim was denied in March 2013, and the Veteran filed a notice of disagreement in March 2013.  The RO issued a statement of the case dated in May 2014 and the Veteran filed his substantive appeal in June 2014.  Specifically, the Veteran contends that official service records were received by VA after the denial of the initial claim in April 2002.  

Based on the foregoing, the Board finds that there was clear and unmistakable error in the March 2009 rating decision that assigned an effective date of September 12, 2008.  As noted above, at the time of the April 2002 decision, the Veteran's service personnel records were not of record.  These were requested later and were associated with the claims file in June 2004.  These records, along with records previously in the file and analyzed by the RO in March 2009, supported the grant of service connection.  Under the provisions of 38 C.F.R. § 3.156(c), therefore, the finality of the April 2002 rating decision was vitiated by the association of the additional, pertinent service department records, and the claim should have been reconsidered.  The assigned effective date should then have been the date entitlement arose or the date VA received the previously decided claim, whichever is later.  As the medical evidence in this case indicates that the Veteran was diagnosed with PTSD in November 2001, prior to the filing of his claim, an effective date of November 23, 2001 should have been assigned in this case.  The March 2009 rating decision was in clear error for not considering the provisions of 38 C.F.R. § 3.156(c) and assigning the 2001 date in the first instance.  

Finally, the Board notes that the Veteran has claimed that he filed a timely notice of disagreement with respect to the April 2002 rating decision.  However, as he has been afforded the effective date of November 23, 2001 for the grant of service connection, the date of his original claim, the Board need not address this issue as it is effectively moot.  

III.  Clear and unmistakable error in a September 2009 rating decision 
denying TDIU.

RO decisions that are final and binding are accepted as correct in the absence of CUE. 38 C.F.R. § 3.105(a).  The Veteran did not appeal the September 2009 rating decision that denied entitlement to individual unemployability; so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103. 

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  Similarly, the Court of Appeals for Veterans Claims (Court) has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, supra.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id. 

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel, 6 Vet. App. at 245. Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993). 

In this case, the Veteran claimed individual unemployability and, at the time of the September 2009 decision, was service-connected for PTSD (50 percent disabling) and other disabilities that totaled 80 percent.  As such he met the percentage criteria for individual unemployability under 38 C.F.R. § 4.16(a).  The Veteran contends that the evidence at the time of this decision showed that he was umemployable due to his service-connected disabilities.  The RO denied the claim finding that the evidence did not indicate that the Veteran was unable to secure or maintain substantially gainful employment.  The Veteran did not appeal this decision and it became final.  

At the time of the September 2009 rating decision, the evidence indicates that the Veteran last worked in January 2008 and that he left his employment because of his health.  A May 2009 psychiatric examiner found that the Veteran's cognitive and PTSD did not preclude all employment.  
 
As noted above, in order to establish CUE in a prior final rating decision, the evidence must show: (1) that the correct facts, as they were known at the time, were not before the adjudicator or that the statutory or regulatory provisions existing at that time were incorrectly applied; (2) that the error is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome; and (3) that CUE was based on the record and law as it existed at the time of the prior adjudication in question.  See Damrel, 6 Vet. App. at 245 (citing Russell, 3 Vet. App. at 313-14 ). 

The evidence does not show that the RO failed to correctly apply the statutory and regulatory provisions existing at the time of the September 2009 rating decision, to the factual evidence of record.  The Veteran's contention that he should have been awarded individual unemployability at that time is essentially simple disagreement as to how the facts contained in the VA treatment records of record were weighed or evaluated.  This does not rise to clear and unmistakable error.

To the extent that any error was committed in the September 2009 rating decision, the record does not reflect that, had it not been made, it would have manifestly changed the outcome.  Thus, it is not absolutely clear that a different result would have ensued.  See Fugo, supra.  Accordingly, the Board finds that the September 2009 rating decision was not the product of CUE, and the benefit sought on appeal must be denied.


ORDER

Entitlement to effective date of November 23, 2001, for the grant of service connection for PTSD is granted, subject to the regulations governing the payment of monetary awards.

There was no clear and unmistakable error in the September 2009 rating decision denying entitlement to individual unemployability based on clear and unmistakable error and an earlier effective date is denied. 

REMAND

With respect to the Veteran's increased rating claim, the Board notes that the RO granted entitlement to service connection for PTSD in a March 2009 rating decision.  In March 2009, the Veteran submitted a notice of disagreement with the 50 percent evaluation assigned.  In September 2009, the RO granted a temporary 100 percent evaluation effective July 13, 2009, with a 50 percent evaluation to resume effective October 1, 2009.  In a February 2010 rating decision, the RO granted a 100 percent scheduler evaluation for PTSD effective October 22, 2009.  This was a full grant of benefits as of the October 22, 2009 effective date.  

However, as the Veteran had filed a notice of disagreement with respect to the 50 percent evaluation prior to that date, the issue of the evaluation for PTSD prior to October 22, 2009 is still active.  The RO, however, has not issued to the Veteran a statement of the case with respect to this issue.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a statement of the case regarding the issue of entitlement to an initial evaluation in excess of 50 percent for service-connected PTSD prior to July 13, 2009, and from October 1, 2009 to October 21, 2009, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  Re-adjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


